on motion for rehearing.
Per Curiam.
Upon motion for a rehearing, counsel, for the first time, cite an amendment to the statute cited *5in the opinion heretofore- filed, and assert that it is inconsistent with the construction given to the law. It is Act No. 359, and is found in 3 Laws 1873, p. 125.
We think this act does not indicate an intention to curtail the uses of water for public purposes mentioned in our former opinion. On the contrary, it requires the water board to provide fire hydrants when required by the council or board of fire commissioners. Our former opinion does not indicate that fire hydrants may be used only for fire purposes, or that jets only may be used for other public purposes. Possibly it has been found that fire hydrants are sufficient for all of those purposes, and the jets may have been omitted from the amended section for that reason. The fire hydrant was used in this instance, and it was so understood when the opinion was written.
A rehearing is denied.